Case: 19-50914     Document: 00516453848         Page: 1     Date Filed: 08/31/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     August 31, 2022
                                  No. 19-50914
                                                                      Lyle W. Cayce
                                                                           Clerk
   Mohamad Youssef Hammoud,

                                                           Petitioner—Appellant,

                                      versus

   Warden Serkou Ma’at, Federal Correctional Institute
   Bastrop,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:18-CV-751


   Before Richman, Chief Judge, and Jones, Smith, Stewart,
   Dennis, Elrod, Southwick, Haynes, Graves, Higginson,
   Costa, Willett, Ho, Duncan, Engelhardt, Oldham, and
   Wilson, Circuit Judges.
   Priscilla Richman, Chief Judge, joined by Smith, Stewart,
   Dennis, Elrod, Southwick, Haynes, Graves, Higginson,
   Costa, and Wilson, Circuit Judges.
         Mohamad Youssef Hammoud appeals the dismissal of his 28 U.S.C.
   § 2241 habeas corpus petition for lack of jurisdiction. A panel of this court
Case: 19-50914          Document: 00516453848            Page: 2      Date Filed: 08/31/2022




                                          No. 19-50914


   affirmed the district court’s judgment. 1 We granted rehearing en banc. 2
   Because Hammoud could have raised all his present claims in a § 2255
   motion, he may not raise them in a § 2241 petition. Accordingly, we affirm
   the district court’s denial of § 2241 relief.
                                               I
           In 1999, Hammoud donated $3,500 to Hizballah, a designated foreign
   terrorist organization. 3 On March 18, 2003, Hammoud was convicted of
   “knowingly provid[ing] material support or resources to a foreign terrorist
   organization” in violation of 18 U.S.C. § 2339B. 4 At his trial, the jury was
   instructed that “knowingly” under § 2339B meant that Hammoud “was
   conscious and aware of his action, realized what was happening around him
   and did not act because of ignorance, mistake, or accident.”
           On December 17, 2004, Congress amended § 2339B to specify that an
   individual “must have knowledge that the organization is a designated
   terrorist organization . . . , that the organization has engaged or engages in
   terrorist activity . . . , or that the organization has engaged or engages in
   terrorism.” 5 In Hammoud’s case, the Government did not prove that he
   knew Hizballah was a designated terrorist organization or was engaged in
   terrorist activity, as specified in the 2004 amendments.


           1
            Hammoud v. Ma’at, 830 F. App’x 438, 439 (5th Cir. 2020) (per curiam)
   (unpublished), vacated, 994 F.3d 734 (2021) (per curiam).
           2
               Hammoud, 994 F.3d 734.
           3
            United States v. Hammoud, 381 F.3d 316, 326 (4th Cir. 2004) (en banc); see also 64
   Fed. Reg. 55,112 (1999) (designating Hizballah a terrorist organization); 62 Fed. Reg.
   52,650 (1997) (same).
           4
               18 U.S.C. § 2339B(a)(1).
           5
            Id.; see also Intelligence Reform and Terrorism Prevention Act of 2004, Pub. L.
   No. 108-458, § 6603(c), 118 Stat. 3762-3763.




                                               2
Case: 19-50914          Document: 00516453848              Page: 3   Date Filed: 08/31/2022




                                           No. 19-50914


          The en banc Fourth Circuit Court of Appeals affirmed Hammoud’s
   conviction. 6 In 2014, Hammoud filed a § 2255 motion for postconviction
   relief, which the district court denied. 7 The Fourth Circuit affirmed the
   district court’s judgment, 8 and the Supreme Court denied certiorari. 9
          In 2018, Hammoud filed a § 2241 petition in the Western District of
   Texas, where he was incarcerated at the time. The district court dismissed
   the petition for lack of jurisdiction. It held that Hammoud could not proceed
   under § 2241 because he had not established that a § 2255 motion was
   inadequate or ineffective to test the legality of his detention. Hammoud
   appealed that decision, which a panel of this court affirmed. 10 We granted
   rehearing en banc. 11
                                                 II
          “A writ of habeas corpus pursuant to 28 U.S.C. § 2241 and a motion
   to vacate, set aside, or correct a sentence pursuant to 28 U.S.C. § 2255 are
   distinct mechanisms for seeking post-conviction relief.” 12 Section 2255


          6
             Hammoud, 381 F.3d at 325. The Supreme Court vacated the judgment and
   remanded on grounds unrelated to this appeal. Hammoud v. United States, 543 U.S. 1097
   (2005). The Fourth Circuit subsequently reinstated the portions of its prior opinion
   affirming Hammoud’s convictions. United States v. Hammoud, 405 F.3d 1034 (4th Cir.
   2005).
          7
             Hammoud v. United States, No. 3:14-cv-76, 2015 WL 8544710, at *16 (W.D.N.C.
   Dec. 10, 2015).
          8
            United States v. Hammoud, 670 F. App’x 163, 164 (4th Cir. 2016) (per curiam)
   (unpublished).
          9
               Hammoud v. United States, 137 S. Ct. 1352 (2017).
          10
             Hammoud v. Ma’at, 830 F. App’x 438, 439 (5th Cir. 2020) (per curiam)
   (unpublished), vacated, 994 F.3d 734 (2021) (per curiam).
          11
               Hammoud, 994 F.3d 734.
          12
               Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).




                                                 3
Case: 19-50914             Document: 00516453848              Page: 4       Date Filed: 08/31/2022




                                               No. 19-50914


   motions “provide[] the primary means of collateral attack on a federal
   sentence.” 13
             Section 2255 grants federal prisoners one opportunity to challenge any
   aspect of their sentence. The statute provides for a motion “upon the ground
   that the sentence was imposed in violation of the Constitution or laws of the
   United States, or that the court was without jurisdiction to impose such
   sentence, or that the sentence was in excess of the maximum authorized by
   law, or is otherwise subject to collateral attack.” 14
             While the grounds for initial § 2255 motions are virtually unfettered,
   the grounds for subsequent § 2255 motions are restricted.                             In the
   Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), Congress
   authorized a “second or successive motion” on only two bases. 15 The
   motion must concern either:
             (1) newly discovered evidence that, if proven and viewed in
             light of the evidence as a whole, would be sufficient to establish
             by clear and convincing evidence that no reasonable factfinder
             would have found the movant guilty of the offense; or (2) a new
             rule of constitutional law, made retroactive to cases on
             collateral review by the Supreme Court, that was previously
             unavailable. 16
             In “extremely limited circumstances,” federal prisoners may seek
   postconviction relief through a § 2241 petition instead of a § 2255 motion. 17


             13
                  Id. (quoting Cox v. Warden, 911 F.2d 1111, 1113 (5th Cir. 1990)).
             14
                  28 U.S.C. § 2255(a).
             15
             Id. § 2255(h); see also United States v. Orozco-Ramirez, 211 F.3d 862, 864-65 (5th
   Cir. 2000) (describing AEDPA’s restrictions on second or successive § 2255 motions).
             16
                  28 U.S.C. § 2255(a).
             17
                  Pack, 218 F.3d at 452 (quoting Caravalho v. Pugh, 177 F.3d 1177, 1178 (10th Cir.
   1999)).




                                                     4
Case: 19-50914              Document: 00516453848             Page: 5      Date Filed: 08/31/2022




                                               No. 19-50914


   The so-called “saving clause” 18 of § 2255(e) narrowly circumscribes this
   recourse to a federal prisoner for whom a § 2255 motion “is inadequate or
   ineffective to test the legality of his detention.” 19 The saving clause provides
   in full:
              An application for a writ of habeas corpus in behalf of a prisoner
              who is authorized to apply for relief by motion pursuant to this
              section, shall not be entertained if it appears that the applicant
              has failed to apply for relief, by motion, to the court which
              sentenced him, or that such court has denied him relief, unless
              it also appears that the remedy by motion is inadequate or
              ineffective to test the legality of his detention. 20
              By its terms, the saving clause does not accommodate claims that may
   be remedied under § 2255. “A petition for a writ of habeas corpus pursuant
   to [§ ]2241 is not a substitute for a motion under [§ ]2255.” 21 A defendant
   need not file, let alone prevail, on a § 2255 motion. So long as the district
   court would have had jurisdiction to consider such a motion, it bars relief
   under § 2241. The circuit courts unanimously agree that the saving clause
   does not preserve claims that prisoners could have raised in a § 2255 motion.
   When “a prisoner had an opportunity to present his claim properly in his first
   § 2255 [motion], but failed to do so, any ‘ineffectiveness’ of his current
   § 2255 [motion] is due to him and not to § 2255.” 22 Since an opportunity is


              18
             See Saving Clause, Garner’s Dictionary of Legal Usage 797 (3d ed.
   2011) (“[S]aving,” not savings, “is the precise word” for “a statutory provision exempting
   from coverage something that would otherwise be included.”).
              19
                   28 U.S.C. § 2255(e).
              20
                   Id.
              21
                   McGhee v. Hanberry, 604 F.2d 9, 10 (5th Cir. 1979) (per curiam).
              22
              United States v. Barrett, 178 F.3d 34, 53 (1st Cir. 1999); see also Cephas v. Nash,
   328 F.3d 98, 105 (2d Cir. 2003) (“[W]here, as in Cephas’s case, petitioner invokes § 2241
   jurisdiction to raise claims that clearly could have been pursued earlier, . . . then the savings




                                                     5
Case: 19-50914         Document: 00516453848               Page: 6       Date Filed: 08/31/2022




                                           No. 19-50914


   all that is required, “[i]t is beyond question that § 2255 is not inadequate or
   ineffective merely because an individual is unable to obtain relief under that




   clause of § 2255 is not triggered and dismissal of the § 2241 petition for lack of jurisdiction
   is warranted.”); In re Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997) (quoting United States ex
   rel. Leguillou v. Davis, 212 F.2d 681, 684 (3d Cir. 1954)) (affirming that “remedy by § 2255
   motion not ‘inadequate or ineffective’ if district court ‘could have entertained the
   prisoner’s claim, inquired fully into the facts and granted the very relief the prisoner is
   seeking’”); Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010) (per curiam) (“If . . . the
   prisoner had an unobstructed procedural shot at filing a § 2255 motion . . . , a § 2241
   motion is unavailable to him. . . .”); Cox v. Warden, 911 F.2d 1111, 1114 (5th Cir. 1990)
   (“The district court’s dismissal of these grounds clearly was proper because they
   concerned alleged errors that . . . may be remedied under section 2255.”); Wright v.
   Spaulding, 939 F.3d 695, 705 (6th Cir. 2019) (requiring a § 2241 petitioner to show “he had
   no prior reasonable opportunity to bring his argument for relief”); In re Davenport, 147 F.3d
   605, 609 (7th Cir. 1998) (rejecting a § 2241 petition because the prisoner “had a chance to
   raise the question” in his first § 2255 motion, such that “[n]othing in § 2255 made the
   remedy provided by that section inadequate to enable Davenport to test the legality of his
   imprisonment”); Abdullah v. Hedrick, 392 F.3d 957, 963 (8th Cir. 2004) (“[Section] 2255
   is not inadequate or ineffective where a petitioner had any opportunity to present his claim
   beforehand.”); Ivy v. Pontesso, 328 F.3d 1057, 1061 (9th Cir. 2003) (rejecting a § 2241
   petition because the petitioner “has not been denied an unobstructed procedural
   opportunity to present” the claim in a § 2255 motion); Prost v. Anderson, 636 F.3d 578, 587
   (10th Cir. 2011) (emphasis in original) (“[T]he plain language of § 2255 means what it says
   and says what it means: a prisoner can proceed to § 2241 only if his initial § 2255 motion
   was itself inadequate or ineffective to the task of providing the petitioner with a chance to
   test his sentence or conviction.”); McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851
   F.3d 1076, 1092 (11th Cir. 2017) (en banc) (restricting the application of the saving clause
   “to claims that are not cognizable or that cannot be remedied under section 2255”); Garris
   v. Lindsay, 794 F.2d 722, 727 (D.C. Cir. 1986) (“It is the inefficacy of the remedy, not a
   personal inability to utilize it, that is determinative. . . .”).




                                                 6
Case: 19-50914           Document: 00516453848                  Page: 7   Date Filed: 08/31/2022




                                            No. 19-50914


   provision.” 23 These limitations are necessary to give effect to “Congress’s
   clear attempt to limit successive habeas petitions.” 24
                                                   III
           We now turn to Hammoud’s petition. We review a district court’s
   dismissal of a § 2241 petition de novo. 25 The petitioner bears the burden of
   establishing that the § 2255 remedy is “inadequate or ineffective to test the
   legality of his detention.” 26
           Hammoud makes three claims for § 2241 relief. First, he contends
   that the mens rea requirement in the pre-2004 statute was unconstitutionally
   vague. Hammoud could and did raise this claim in his first § 2255 motion,
   and    the       court    rejected     it. 27         That    Hammoud’s       motion       was
   “unsuccessful . . . does not make § 2255 inadequate or ineffective.” 28 The
   failure of a § 2255 motion does not entitle Hammoud to “a second bite at the
   apple under § 2241.” 29



           23
              In re Jones, 226 F.3d 328, 333 (4th Cir. 2000); see also Jiminian v. Nash, 245 F.3d
   144, 148 (2d Cir. 2001); Dorsainvil, 119 F.3d at 251 (3d Cir.); Tolliver v. Dobre, 211 F.3d 876,
   878 (5th Cir. 2000) (per curiam); Charles v. Chandler, 180 F.3d 753, 756 (6th Cir. 1999)
   (per curiam); Purkey v. United States, 964 F.3d 603, 615 (7th Cir. 2020); Abdullah, 392 F.3d
   at 959 (8th Cir.); Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir. 1988); Prost, 636 F.3d at
   584-85 (10th Cir.); McCarthan, 851 F.3d at 1086 (11th Cir.); Keys v. Bureau of Prisons, Dir.,
   No. 01-5138, 2001 WL 1029172, at *1 (D.C. Cir. Aug. 28, 2001) (per curiam) (unpublished).
           24
                Pack, 218 F.3d at 453.
           25
                Abram v. McConnell, 3 F.4th 783, 785 (5th Cir. 2021).
           26
                28 U.S.C. § 2255(e); see Pack, 218 F.3d at 452.
           27
              Hammoud v. United States, No. 3:14-cv-76, 2015 WL 8544710, at *15 (W.D.N.C.
   Dec. 10, 2015) (unpublished); see also United States v. Hammoud, 670 F. App’x 163, 164
   (4th Cir. 2016) (per curiam) (unpublished) (denying a certificate of appealability).
           28
                Tolliver v. Dobre, 211 F.3d 876, 878 (5th Cir. 2000) (per curiam).
           29
                Abram, 3 F.4th at 785.




                                                   7
Case: 19-50914            Document: 00516453848              Page: 8       Date Filed: 08/31/2022




                                             No. 19-50914


            Second, Hammoud argues that his conviction violates due process
   because the Government did not prove an element of his offense. He
   maintains that Congress retroactively amended § 2339B to require
   defendants to know that Hizballah was a designated terrorist organization or
   was engaged in terrorist activity. In Hammoud’s view, the Government did
   not establish that he had this knowledge.
            Hammoud could have raised this claim when he filed his first § 2255
   motion, but he did not. Section 2255 provides for a one-year statute of
   limitations. 30 All of the pieces that comprise Hammoud’s claim were in place
   well before that period expired. Congress had amended the statute at issue.
   The Supreme Court had decided the cases on which he relies. Because a
   § 2255 motion could have accommodated the challenge, a § 2241 petition is
   foreclosed. 31 “[A] claim of error in addressing the sort of constitutional
   theory that has long been appropriate for collateral review does not render
   § 2255 ‘inadequate or ineffective.’” 32 The § 2255 remedy does not become
   inadequate or ineffective just because a defendant does not attempt to use
   it. 33
            Third, Hammoud claims violations of his Sixth Amendment rights
   due to ineffective assistance of counsel. Hammoud could and did raise these
   claims in his initial § 2255 motion, and the court rejected them. 34 Once again,



            30
                 28 U.S.C. § 2255(f).
            31
                 See Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).
            32
                 Taylor v. Gilkey, 314 F.3d 832, 835 (7th Cir. 2002).
            33
                 See Cox v. Warden, 911 F.2d 1111, 1114 (5th Cir. 1990).
            34
              Hammoud v. United States, No. 3:14-cv-76, 2015 WL 8544710, at *10-16,
   (W.D.N.C. Dec. 10, 2015) (unpublished); see also United States v. Hammoud, 670 F. App’x
   163, 164 (4th Cir. 2016) (per curiam) (unpublished).




                                                    8
Case: 19-50914           Document: 00516453848            Page: 9       Date Filed: 08/31/2022




                                          No. 19-50914


   the failure of a § 2255 motion does not justify recourse to § 2241. 35
   Ineffective assistance of counsel, based on facts known to the defendant at
   the time he files a § 2255 motion, is not the stuff of which § 2241 claims are
   made. 36        “[C]laims alleging ineffective assistance of counsel . . . are
   ‘regularly made and resolved under § 2255,’ so the remedy by motion cannot
   be called ‘inadequate or ineffective’ for purposes of the Savings Clause.’” 37
   If we ruled that § 2255 was inadequate or ineffective “simply because the
   petitioner’s prior [§ ]2255 motion was unsuccessful,” we “would render
   those procedural requirements a nullity.” 38
           This is a plain-vanilla successive-petition case. All of Hammoud’s
   claims were amenable to presentation in his initial § 2255 motion. Whether
   he presented these claims, and whether he prevailed on them, is of no
   consequence. The district court had jurisdiction to resolve these precise
   issues under § 2255 and to provide a remedy if the claims were meritorious.
   That means that he cannot raise these issues now under § 2241.
                                               IV
           Hammoud petitioned for rehearing en banc seeking to broaden our
   interpretation of what claims fall within the saving clause. In Reyes-Requena



           35
                Pack, 218 F.3d at 452.
           36
              See, e.g., Purkey v. United States, 964 F.3d 603, 615 (7th Cir. 2020) (rejecting
   claims for ineffective assistance of counsel in a § 2241 petition because “[a]t the time
   Purkey filed his motion under section 2255, nothing formally prevented him from raising
   each of the three errors he now seeks to raise in his petition under 2241”); Poindexter v.
   Nash, 333 F.3d 372, 380 (2d Cir. 2003) (rejecting a § 2241 petitioner’s claim for ineffective
   assistance of counsel that “could have been made in his first § 2255 motion”).
           37
             Lee v. Watson, 964 F.3d 663, 665 (7th Cir. 2020) (quoting Lee v. Watson, No. 19-
   3399, 2019 WL 6718924, at *1 (7th Cir. Dec. 6, 2019) (unpublished)).
           38
                Pack, 218 F.3d at 453.




                                                9
Case: 19-50914           Document: 00516453848              Page: 10        Date Filed: 08/31/2022




                                             No. 19-50914


   v. United States, 39 a panel of this court held that the saving clause of § 2255
   applies to a claim (i) that is based on a retroactively applicable Supreme Court
   decision which establishes that the petitioner may have been convicted of a
   nonexistent offense and (ii) that was foreclosed by circuit law at the time
   when the claim should have been raised in the petitioner’s trial, appeal, or
   first § 2255 motion. 40 The panel in Reyes-Requena concluded that if a claim
   satisfied both prongs, a federal prisoner could assert it in a § 2241 petition. 41
           Hammoud asks that we enlarge the first prong of Reyes-Requena to
   include claims based on statutory amendments, in addition to retroactive
   Supreme Court decisions.                 He contends that this expansion would
   encompass his claims based on the 2004 amendment to § 2339B. We need
   not consider whether the saving clause could be employed when Congress
   amends a criminal statute. 42 Hammoud’s case fails for a more fundamental
   reason: he could have brought the claims in a § 2255 motion.
           No procedural barrier impeded Hammoud’s claims.                              Congress
   amended the statute in 2004. Hammoud filed his first § 2255 motion in 2014.
   He could have filed a § 2255 motion based on the alleged change in statutory
   law.
           The dissenting opinions take the position that this case presents an
   opportunity to overrule Reyes-Requena. 43 However, as noted, Reyes-Requena



           39
                243 F.3d 893 (5th Cir. 2001).
           40
                Id. at 904.
           41
                Id. at 906.
           42
              See PDK Lab’ys Inc. v. U.S. D.E.A., 362 F.3d 786, 799 (D.C. Cir. 2004)
   (Roberts, J., concurring) (“[T]he cardinal principle of judicial restraint [is] if it is not
   necessary to decide more, it is necessary not to decide more.”).
           43
                Post at 18 (HO, J., dissenting); post at 19 (OLDHAM, J., dissenting).




                                                   10
Case: 19-50914         Document: 00516453848              Page: 11   Date Filed: 08/31/2022




                                           No. 19-50914


   involved a decision of the United States Supreme Court, issued after the
   defendant was convicted. It did not involve a statutory amendment passed
   by Congress. The en banc court in the present case would risk issuing an
   advisory opinion were we to opine as to whether Reyes-Requena was wrongly
   decided. An opinion of the Supreme Court construing a statute does not
   change or amend that statute. By contrast, a statutory amendment can add
   or remove elements of a crime, or it could conceivably declare that certain
   convictions under a prior version of a statute should be vacated. Whether
   such an amendment can be employed as a means for relief under § 2241
   presents different questions than those decided in Reyes-Requena.
          The movant in Reyes-Requena was convicted under 18 U.S.C.
   § 924(c)(1) for use of a firearm during the commission of a drug-trafficking
   offense. 44 Five years later, after that conviction was affirmed on direct appeal
   and Reyes-Requena’s first petition for habeas relief under 28 U.S.C. § 2255
   was dismissed, 45 the Supreme Court construed § 924(c)(1), in Bailey v.
   United States, to mean “that the Government must show active employment
   of the firearm.” 46 Reyes-Requena again filed for relief under § 2255 and
   ultimately under § 2241, asserting that he had been convicted of a non-
   existent offense, since the Government had not made the requisite showing.
   A panel of this court considered many issues in resolving that appeal. One of
   them was whether the Bailey decision was a “new rule of constitutional law”
   within the meaning of § 2255. 47 The panel held it was not, reiterating “that
   Bailey ‘is a substantive, non-constitutional decision concerning the reach of a



          44
               243 F.3d at 896.
          45
               Id.
          46
               516 U.S. 137, 144 (1995).
          47
               Reyes-Requena, 243 F.3d at 900.




                                                 11
Case: 19-50914         Document: 00516453848                Page: 12      Date Filed: 08/31/2022




                                             No. 19-50914


   federal statute.’” 48 The Bailey decision did not, and of course could not,
   amend the federal statute. The statute’s requirements were the same when
   Bailey was convicted as they were when the Bailey decision was handed
   down. The fact that lower courts had not always correctly construed the
   statute did not mean that the law, i.e., the statute, was changed when the
   Supreme Court definitively interpreted it.
          In the case now before us, Congress did amend a statute. Resolving
   whether that amendment can be the basis of relief under § 2241 would not
   require us to overrule Reyes-Requena. We would ask different questions than
   those presented by the Supreme Court’s Bailey decision. It is conceivable
   that the en banc court could cast shade on Reyes-Requena were we to reach
   whether the statutory amendment at issue now can be the basis of relief under
   § 2241. But to outright overrule Reyes-Requena would require a stretch that
   we should not be tempted to make. For starters, neither of the parties in this
   case have asked us to overrule Reyes-Requena. Hammoud asks us to affirm
   and extend it. The Government affirmatively argues that “This Case is Not
   an Appropriate Vehicle to Modify or Overrule Reyes-Requena,” “[g]iven the
   complexity of the issues often implicated by the saving clause, and the
   potentially substantial stakes.” We agree that this is not the case in which to
   revisit the issues decided in Reyes-Requena.
                                         *        *         *
          A § 2255 motion is not “inadequate or ineffective to test the legality
   of detention” when Hammoud could have made the very arguments that he
   now, belatedly, raises. 49 We AFFIRM the district court’s judgment.



          48
               Id. (quoting United States v. McPhail, 112 F.3d 197, 199 (5th Cir.1997)).
          49
               28 U.S.C. § 2255(h).




                                                 12
Case: 19-50914          Document: 00516453848             Page: 13      Date Filed: 08/31/2022




                                           No. 19-50914


   Don R. Willett, Circuit Judge, concurring:
           Section 2255(e) is just one sentence long. The en banc court focuses
   on the final few words, the so-called saving clause. Respectfully, I believe this
   case turns instead on language appearing earlier in § 2255(e). To my mind, a
   scrupulously text-based reading of the statute confirms that the law-professor
   amici have a point. 1 This isn’t a saving clause case at all—it’s an authorization
   clause case. Even so, the ultimate outcome remains the same: Hammoud
   loses, just not for the reasons the en banc court states. Therefore, I
   respectfully concur in the judgment.
                                                 I
           The en banc court does not disagree that “[t]he truest indication of
   what Congress intended is what Congress enacted.” 2 Indeed, it claims its
   reasoning flows from § 2255(e)’s own “terms,” which it quotes in full:
           An application for a writ of habeas corpus in behalf of a prisoner
           who is authorized to apply for relief by motion pursuant to this
           section, shall not be entertained if it appears that the applicant
           has failed to apply for relief, by motion, to the court which
           sentenced him, or that such court has denied him relief, unless
           it also appears that the remedy by motion is inadequate or ineffective
           to test the legality of his detention. 3




           1
             See Law Professors Br. at 7 (“If the petitioner has never been ‘authorized to apply
   for relief by motion’ under Section 2255, then nothing bars a federal court from
   ‘entertain[ing]’ an ‘application for a writ of habeas corpus’ under Section 2241 in the first
   place.” (quoting 28 U.S.C. § 2255(e))).
           2
             Vitol, Inc. v. United States, 30 F.4th 248, 253 (5th Cir. 2022) (quoting Thomas v.
   Reeves, 961 F.3d 800, 826 (5th Cir. 2020) (per curiam) (en banc) (Willett, J., concurring)).
           3
               Ante at 5 (quoting § 2255(e)) (emphasis added).




                                                13
Case: 19-50914          Document: 00516453848               Page: 14       Date Filed: 08/31/2022




                                             No. 19-50914


   But by focusing exclusively on the second set of italics, the saving clause, the
   en banc court “skip[s] right past” the first set, the authorization clause. 4
           Judges must be sticklers when decoding legislative text. The law
   begins with language, and we must give effect to the words that Congress has
   chosen—all of them. 5 Congress plainly stated in § 2255(e) that a prisoner
   never gets to the saving clause if he isn’t “authorized to apply for relief by
   motion pursuant to this section.” 6 Not pursuant to “some” of § 2255, but all
   of it. 7 In other words, Hammoud must surmount every procedural hurdle
   Congress put in his way before we can ever consider whether a § 2255 motion
   would be “inadequate or ineffective to test the legality of his detention.” 8
           That’s not something Hammoud can do. The en banc court accurately
   notes that Hammoud is well past § 2255(f)’s “one-year statute of
   limitations.” 9 Plus, this isn’t Hammoud’s first rodeo. He’s filed a § 2255
   motion before, but he neither argues for relief based on “newly discovered
   evidence,” nor “a new rule of constitutional law, made retroactive to cases
   on collateral review by the Supreme Court, that was previously



           4
              Compare Jennifer Case, Text Me: A Text-Based Interpretation of 28 U.S.C.
   § 2255(e), 103 Ky. L.J. 169, 186–87 (2014) (discussing how court have been “skipp[ing]
   right past the Authorization Clause and jump[ing] straight to the . . . ‘Savings Clause’” for
   years), with ante at 6-7 (“It is beyond question that § 2255 is not inadequate or ineffective
   merely because an individual is unable to obtain relief under that provision.” (quoting In re
   Jones, 226 F.3d 328, 333 (4th Cir. 2000)).
           5
              Advoc. Health Care Network v. Stapleton, 137 S. Ct. 1652, 1659 (2017) (“Our
   practice . . . is to ‘give effect, if possible, to every clause and word of a statute.’” (quoting
   Williams v. Taylor, 529 U.S. 362, 404 (2000)).
           6
               § 2255(e) (emphasis added).
           7
               Case, supra at 187–89 (quoting § 2255(e)).
           8
               Id.
           9
               Ante at 8.




                                                  14
Case: 19-50914           Document: 00516453848           Page: 15        Date Filed: 08/31/2022




                                          No. 19-50914


   unavailable.” 10 And so I agree with the en banc court when it holds that
   Hammoud could have and should have brought his amended-statute claim in
   his first § 2255 motion. 11 Trouble is, in making that holding the en banc court
   implicitly holds exactly what I’ve been saying: Hammoud wasn’t authorized
   to file his current claims under § 2255, meaning that what makes a § 2255
   motion “inadequate or ineffective” under the saving clause isn’t before us. 12
                                                II
           Hammoud not being authorized to file a motion under § 2255 is no
   small matter. It means that our holding today on the saving clause’s scope is
   merely advisory. 13 It also leaves the elephant in the room unaddressed: If
   Hammoud isn’t authorized to file a motion under § 2255, does that mean he
   gets to file a § 2241 habeas petition after all? That’s what the law-professor
   amici argue. And so does Professor Jennifer Case, perhaps the only scholar
   to wrestle with the complicated textual interplay that AEDPA introduced
   given the preexisting authorization clause. 14 In her view, “a prisoner is not
   precluded from bringing his § 2241 habeas petition” when he cannot satisfy
   the authorization clause. 15 The parties haven’t briefed what their views on
   the question are. But we have enough from the Supreme Court and Congress




           10
                § 2255(h).
           11
                Ante at 10.
           12
             Case, supra at 187 (“[I]f the Authorization Clause is not satisfied, subsection (e)
   plays no role in determining whether a prisoner can bring his habeas petition.”).
           13
             TransUnion LLC v. Ramirez, 141 S. Ct. 2190, 2203 (2021) (“Under Article III,
   federal courts do not adjudicate hypothetical or abstract disputes. . . . [They] do not issue
   advisory opinions.”).
           14
                Case, supra at 189.
           15
                Id. at 190.




                                                15
Case: 19-50914         Document: 00516453848               Page: 16       Date Filed: 08/31/2022




                                           No. 19-50914


   to answer it: Yes, Hammoud can file his § 2241 petition—but no, he won’t
   prevail.
          Understanding why requires understanding what Congress did when
   it passed § 2255 in June 1948. 16 Months earlier, in March, the Supreme Court
   had heard argument in Ahrens v. Clark. 17 The Court issued its decision in
   June, holding that prisoners had to be physically present in the sentencing
   court’s “territorial jurisdiction” to file a habeas petition. 18 Needless to say,
   the Government did not want to shuffle prisoners back and forth across the
   country. So days after Ahrens issued, Congress passed § 2255, which
   statutorily authorized prisoners to collaterally attack their convictions by
   motion (and from their cell). 19 That part of Ahrens is no longer good law. The
   Supreme Court later overruled it, holding that a sentencing court can gain
   jurisdiction over a geographically remote prisoner under § 2241(a) by simply
   “issuing the writ [to] have jurisdiction over the custodian.” 20 Yet Congress’
   statutory scheme remains. Generally, a federal prisoner can collaterally
   attack his conviction only through § 2255. The only time he can make that
   attack through § 2241 is if he can get past both the authorization clause and
   the saving clause.
          That’s no empty set of hypotheticals. For example, “Congress has
   long provided for specialized military courts to adjudicate charges against


          16
             Act of June 25, 1948, ch. 646, 62 Stat. 964, 967–68 (codified as amended at 42
   U.S.C. § 2255).
          17
               335 U.S. 188 (1948).
          18
              Id. at 192–93; see also United States v. Hayman, 342 U.S. 205, 220 (1973)
   (characterizing Ahrens).
          19
               See Hayman, 342 U.S. at 219–20 (explaining Congress’s purposes in enacting
   § 2255).
          20
               Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 495 (1973).




                                                 16
Case: 19-50914          Document: 00516453848                Page: 17   Date Filed: 08/31/2022




                                              No. 19-50914


   service members.” 21 Often these courts “dissolve after the purpose for
   which they were convened has been resolved,” leaving no sentencing court
   for a prisoner authorized to file a § 2255 motion in. 22 But Hammoud isn’t
   seeking to collaterally attack a military conviction. And whatever the full
   scope of the saving clause may be, Hammoud never reaches it because, again,
   he can’t get past the authorization clause. Therefore, the en banc court
   reaches the right result—Hammoud’s petition must fail—but not for the
   reasons it articulates.
                                          *        *         *
           “The law begins with language, and the foremost task of legal
   interpretation is divining what the law is, not what the judge-interpreter
   wishes it to be.” 23 Respectfully, the en banc court seems to have judicially
   amended § 2255(e) by reading the authorization clause out of the statute. I
   therefore cannot join today’s opinion. But because Hammoud’s petition for
   writ of habeas corpus must still fail, I respectfully CONCUR in the
   judgment.




           21
                Ortiz v. United States, 138 S. Ct. 2165, 2170 (2018).
           22
             Beras v. Johnson, 978 F.3d 246, 260–61 (5th Cir. 2020) (Oldham, J., concurring)
   (quoting Witham v. United States, 355 F.3d 501, 505 (6th Cir. 2004)).
           23
                Reed v. Taylor, 923 F.3d 411, 415 (5th Cir. 2019).




                                                   17
Case: 19-50914     Document: 00516453848            Page: 18   Date Filed: 08/31/2022




                                     No. 19-50914


   James C. Ho, Circuit Judge, dissenting:
          I respect the fact that the majority sees no need to overturn Reyes-
   Requena v. United States, 243 F.3d 893 (5th Cir. 2001), to decide this appeal.
   I nevertheless conclude that we could have, and should have, done just that.
          As the majority notes, “Hammoud petitioned for rehearing en banc”
   to “ask[] that we enlarge the first prong of Reyes-Requena.” Ante, at 10. The
   majority ultimately declines that request. But as the majority explains, it does
   so for reasons unrelated to Reyes-Requena itself. See id. at 11.
          I see no reason why we could not also decline Hammoud’s request on
   the ground that Reyes-Requena is contrary to the plain language of 28 U.S.C.
   § 2255 and thus wrong ab initio, as Judge Oldham explains. After all,
   revisiting mistaken circuit precedent is one of the primary reasons we grant
   rehearing en banc. Cf. Alvarez v. City of Brownsville, 904 F.3d 382, 401 (5th
   Cir. 2018) (en banc) (Ho, J., concurring) (“There are times when it is
   necessary to upset circuit precedent—for example, . . . to better align our
   precedents with the text and original understanding of the Constitution or
   the plain language of United States statutes.”). And had we done so here,
   we presumably would have ordered the dismissal of Hammoud’s § 2241
   petition with, rather than without, prejudice.
          The majority responds that answering Hammoud’s request in this
   manner would somehow amount to issuing an advisory opinion. See ante, at
   11. But I don’t see how. There’s nothing wrong with (or advisory about)
   supporting a judgment with more than one rationale. Alternative holdings
   are not advisory opinions. They’re binding precedents. See, e.g., United
   States v. Potts, 644 F.3d 233, 237 n.3 (5th Cir. 2011) (“[A]lternative holdings
   are binding precedent.”) (quotations omitted); Hall v. Louisiana, 884 F.3d
   546, 551 n.20 (5th Cir. 2018) (“The binding force of earlier opinions extends
   to alternative holdings.”) (quotations omitted). I respectfully dissent.




                                          18
Case: 19-50914      Document: 00516453848           Page: 19   Date Filed: 08/31/2022




                                     No. 19-50914


   Andrew S. Oldham, Circuit Judge, joined by Jones, Duncan, and
   Engelhardt, Circuit Judges, dissenting.
           In 2001, our court decided Reyes-Requena v. United States, 243 F.3d
   893 (5th Cir. 2001). In that case, we contravened the plain text of 28 U.S.C.
   § 2255 and the Antiterrorism and Effective Death Penalty Act (“AEDPA”).
   Indeed, Reyes-Requena did not even purport to apply the text passed by
   Congress. In the generation since Reyes-Requena, that decision has allowed
   our court to entertain countless appeals in direct violation of the strictures
   passed by Congress. And today, our en banc court rejects an invitation to
   revisit it.
           As Justice Thomas has explained: “By applying demonstrably
   erroneous precedent instead of the relevant law’s text, . . . the [c]ourt
   exercises ‘force’ and ‘will,’ two attributes the People did not give it.” Gamble
   v. United States, 139 S. Ct. 1960, 1981 (2019) (Thomas, J., concurring)
   (quoting The Federalist No. 78, at 465 (Clinton Rossiter ed., 1961)).
           I respectfully dissent.
                                          I.
           Section 2255 is “a statutory substitute for habeas corpus.” United
   States v. Cardenas, 13 F.4th 380, 384 n.* (5th Cir. 2021). Its “‘sole purpose’
   . . . was to change the venue for challenges to a sentence.” Wright v.
   Spaulding, 939 F.3d 695, 698 (6th Cir. 2019) (Thapar, J.). In § 2255(h),
   Congress provided a jurisdictional barrier to filing second-or-successive
   motions. United States v. Vargas-Soto, 35 F.4th 979, 988 (5th Cir. 2022). That
   subsection permits a federal prisoner to bring only two types of claims in a
   second-or-successive motion challenging the validity of his sentence. See 28
   U.S.C. § 2255(h). First, a prisoner can bring a claim based on “newly
   discovered evidence.” Id. § 2255(h)(1). And second, a prisoner can bring a
   claim based on “a new rule of constitutional law, made retroactive to cases on




                                          19
Case: 19-50914     Document: 00516453848            Page: 20    Date Filed: 08/31/2022




                                     No. 19-50914


   collateral review by the Supreme Court, that was previously unavailable.” Id.
   § 2255(h)(2) (emphasis added). That’s it—just new evidence and new
   constitutional rules. There is no third exception for any other kind of claim.
   Every other second-or-successive motion is statutorily barred.
          This circuit contravened the clear text of § 2255(h) in Reyes-Requena.
   There, we held that a federal prisoner may bring a second-or-successive
   postconviction challenge under 28 U.S.C. § 2241 based on a new statutory
   rule. This holding turned on the savings clause in § 2255(e). The savings
   clause provides that a federal prisoner can bring claims under § 2241 only if a
   § 2255 motion is “inadequate or ineffective to test the legality of his
   detention.” 28 U.S.C. § 2255(e). According to the Reyes-Requena panel,
   Congress’s failure to permit second-or-successive motions for “new
   statutory rules” under § 2255(h) rendered that section “inadequate or
   ineffective,” thus triggering the savings clause. 243 F.3d at 904.
          As I’ve explained before, Reyes-Requena’s holding is demonstrably
   erroneous. See, e.g., Beras v. Johnson, 978 F.3d 246, 253–64 (5th Cir. 2020)
   (Oldham, J., concurring). I am far from the first to recognize the
   egregiousness of this error. See, e.g., Wright v. Spaulding, 939 F.3d 695, 706–
   10 (6th Cir. 2019) (Thapar, J., concurring); McCarthan v. Dir. of Goodwill-
   Indus.-Suncoast, Inc., 851 F.3d 1076, 1085–1100 (11th Cir. 2017) (en banc);
   Samak v. Warden, FCC Coleman-Medium, 766 F.3d 1271, 1275–95 (11th Cir.
   2014) (W. Pryor, J., concurring); Brown v. Caraway, 719 F.3d 583, 596–601
   (7th Cir. 2013) (statement of Easterbrook, C.J.); Prost v. Anderson, 636 F.3d
   578, 584–97 (10th Cir. 2011) (Gorsuch, J.). And the Supreme Court recently
   granted certiorari, I hope, to fix it. See Jones v. Hendrix, 8 F.4th 683 (8th Cir.
   2021), cert. granted, 142 S. Ct. 2706 (2022).




                                          20
Case: 19-50914     Document: 00516453848            Page: 21   Date Filed: 08/31/2022




                                     No. 19-50914


                                          II.
          We took this case en banc to reconsider Reyes-Requena. See Pet. for
   Reh’g at 10. But instead of righting that jurisdictional wrong, the en banc
   majority dodges it. The theory appears to be that Hammoud loses anyway, so
   why should it matter that our demonstrably wrong precedent provides the
   only reason this case is even in our court? You see, absent Reyes-Requena,
   Hammoud’s only postconviction habeas remedy would lie in § 2255—not
   § 2241. See 28 U.S.C. § 2255(e). He would have to sue the United States—
   not his warden. See United States v. Hayman, 342 U.S. 205 (1952). And he
   would have to file in his court of conviction (the Western District of North
   Carolina)—not in the district of his confinement (the Western District of
   Texas). See 28 U.S.C. § 2255(a). So the entirety of this case—involving the
   wrong statute, the wrong respondent, and the wrong court—depends on our
   wrong decision.
          In other areas of law, we do not overlook such transgressions. Suppose
   in A v. B, we interpreted 28 U.S.C. § 1332 to confer diversity jurisdiction over
   a $10,000 suit between two Californians—would we go en banc to reconsider
   A v. B and then say never mind because the petitioner loses anyway? Suppose
   in C v. D, we interpreted 42 U.S.C. § 1983 to allow plaintiffs to sue private
   companies—would we go en banc to reconsider C v. D and then say never
   mind because the petitioner loses anyway? Or suppose in X v. Y, we
   interpreted 28 U.S.C. § 1391 to authorize venue in our district courts for
   disputes between Liechtensteiners arising under Liechtenstein law—would
   we go en banc to reconsider X v. Y and then say never mind because the
   petitioner loses anyway? Of course not. Our en banc court would presumably
   recognize that the errors in A v. B, C v. D, and X v. Y far transcend the parties
   in any one case because those demonstrably wrong precedents would allow
   innumerable other parties to invoke the wrong jurisdictional statute (A)




                                          21
Case: 19-50914     Document: 00516453848           Page: 22   Date Filed: 08/31/2022




                                    No. 19-50914


   against the wrong defendant (B) in the wrong court (X ). So too, in my view,
   with habeas corpus.
          The en banc majority retorts that if we actually determined the savings
   clause’s original meaning, we’d “risk issuing an advisory opinion.” Ante, at
   11. It’s true that Reyes-Requena involved judicial reconstruction of a statute,
   while this case involved congressional amendment of a statute. See id. at 11–
   12. But I do not understand why that matters. Both Reyes-Requena and this
   case involve statutory changes, and neither change enables either prisoner to
   file under § 2241. That result follows from a straightforward reading of
   § 2255(e)’s savings clause; it’s squarely presented by Hammoud’s rehearing
   petition; and it resolves this case. There’s nothing advisory about that.
          In all events, the en banc majority’s rule proves too much. According
   to the majority, if a claim could’ve been raised in a § 2255 motion, then it
   cannot be raised in a § 2241 petition. See ante, at 6–10. But under this rule,
   Reyes-Requena himself should’ve lost. After all, in his first § 2255 motion,
   Reyes-Requena could’ve argued that he did not “use” a firearm under 18
   U.S.C. § 924(c)(1). That argument certainly was available to him then.
   Reyes-Requena obviously knew the statute’s text and knew his own case’s
   facts. Sure, Reyes-Requena’s “use” argument got stronger after Bailey and
   Bousley were decided. See Bailey v. United States, 516 U.S. 137 (1995); Bousley
   v. United States, 523 U.S. 614 (1998). But that does not mean § 2255 was
   “inadequate or ineffective” to raise the “use” argument and hence “to test
   the legality of [Reyes-Requena’s] detention.” 28 U.S.C. § 2255(e). Indeed,
   Bailey himself raised the “use” argument in his direct appeal—without
   waiting for his § 2255 proceedings, much less § 2241 proceedings. That’s
   why the Bailey doctrine is named after him. And that’s why there’s no basis
   to hold that § 2241 somehow provides the only vehicle for raising such
   claims.




                                         22
Case: 19-50914     Document: 00516453848           Page: 23   Date Filed: 08/31/2022




                                    No. 19-50914


          The rule of law, the separation of powers, and the Great Writ all
   require us to overrule Reyes-Requena. I respectfully dissent.




                                         23